Case 6:20-cv-00257-RRS-CBW Document 1-2 Filed 02/27/20 Page 1 of 10 PageID #: 12


     i CT Corporation                                                              Service of Process
                                                                                   Transmittal
                                                                                   01/31/2020
                                                                                   CT Log Number 537104451
      TOs        Erin Lunn Ricouard
                 Progressive Casualty Insurance Company
                 1425 Airline Dr Ste 150
                 Metairie, LA 70001 -5901


      RE:        Process Served In Louisiana

      FOR:       Progressive Paloverde Insurance Company (Domestic State: IN)




      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:


      TITLE OF ACTION:                      ELLIOT WASHINGTON, PLTF. vs. PROGRESSIVE RALOVERDE INSURANCE COMPANY, DFT.

      DOCUMENTS) SERVED:                    Letter, Citation, Petition, Request

      COURT/AGENCY:                         15th Judicial District Court, Parish of Lafayette, LA
                                            Case # C20200258L

      NATURE OF ACTION;                     Insurance Litigation

      ON WHOM PROCESS WAS SERVED;           C T Corporation System, Baton Rouge, LA

      DATE AND HOUR OF SERVICE:             By Certified Mail on 01/31/2020 postmarked: "Not Post Marked"

      JURISDICTION SERVED :                 Louisiana

      APPEARANCE OR ANSWER DUE:             Within 15 days after the service hereof

      ATTORN EY(S) / SENDER(S):             Kenny M. Habetz, Jr.
                                            Brandt Gt Sherman, L.L. P.
                                            111 Mercury Street
                                                        S
                                            Lafayette, LA 70503
                                            337-800-4000

      ACTION ITEMS:                         CT has retained the current log, Retain Date: 02/01/2020, Expected Purge Date:
                                            02/06/2020

                                            Image SOP

                                            Email Notification, Robin Acrey robin_acrey@progressive.com

                                            Email Notification, Erin Lunn Ricouard erin_lunn@progressive.com

                                            Email Notification, Michelle McReynolds
                                            MICHELLE_L_MCREYNOLDS@progressive.com
                                                                          *

                                            Email Notification, PEGGY RIPP peggy_ripp@progressive.com


      SIGNED:                               C T Corporation System
      ADDRESS:                              1 55 Federal St Ste 700
                                            Boston, MA 021 10-1727

      For Questions:                        800-448-5350
                                            MajorAccountTeam1@wolterskluwer.com




                                                                                  Page 1 of 1 / JN

                                                                                  Information displayed on this transmittal Is for CT
                                                                                  Corporation's record keeping purposes only and is provided to
                                                                                  the recipient for quick reference. This information does not
                                                                                  constitute a legal opinion as to the nature of action, the
                                                                                  amount of damages, the answer date, or any information
                                                                                  contained In the documents themselves. Recipient is
                                                                                  responsible for interpreting said documents and for taking
                                                                                  appropriate action. Signatures on certified mail receipts
                                                                                  confirm receipt of package only, not contents.


                                                                                                                         EXHIBIT
                                                                                                                         EXHIBIT "A"
                                                                                                                                 "A"
                      FT*
Case 6:20-cv-00257-RRS-CBW Document 1-2 Filed 02/27/20 Page 2 of 10 PageID #: 13
                                          R.KYLE ARDOIN
                                        SECRETARY OF STATE
                                           P.O. BOX 94125
                                 BATON ROUGE, LA 70804-9125




                        i
                      i!Ii                                                                        i




                                          PROGRESSIVE PALOVERDE INSURANCE COMPANY
                      I                   C/O C T CORPORATION SYSTEM
                                          3867 PLAZA TOWER DR
                                          BATON ROUGE, LA 70616



                                                                                                  2
                                          Suit No.: 693218 ..
                                                                                                  ru
                                                                                                  ru




                                                                                                        701928 0 68453
                                                                                                  CP




                                                                                                  s
                                                                                                  IT
                                                                                                  a>



                                                                                                  £
                                                                                                  LU
                                                                                                  Ixi




                             I
                                  S=



                             ! I
                                  f
                       \t
                                 I -5




                                                                                    EXHIBIT
                                                                                    EXHIBIT "A"
                                                                                            "A"
 Case 6:20-cv-00257-RRS-CBW Document 1-2 Filed 02/27/20 Page 3 of 10 PageID #: 14
                                                    State of Louisiana
                                                     Secretary of State
                                                 v
                                                                                                     Legal Services Section

                                                             01/30/2020                   P.O. Box 94125, Baton Rouge, LA 70804-91 25

                                                                                                         (225) 922-0415




     PROGRESSIVE PALOVERDE INSURANCE COMPANY
     C/O C T CORPORATION SYSTEM
     3867 PLAZA TOWER DR
     BATON ROUGE, LA 70816




     Suit No.: 20200258
     15TH JUDICIAL DISTRICT COURT
     LAFAYETTE PARISH


     ELLIOT WASHINGTON
     vs

     PROGRESSIVE PALOVERDE INSURANCE COMPANY



     Dear Sir/Madam:

     I am enclosing a citation served in regard to the above entitled proceeding. If you are not the intended recipient of
     this document, please return it to the above address with a letter of explanation. All other questions regarding this
     document should be addressed to the attorney that filed this proceeding.




                                                                                     Yours very truly,


                                                                                     R. KYLE ARDOIN
                                                                                     Secretary of State




Served on: R.KYLE ARDOIN                                               Date: 01/29/2020
Served by: E CUMMINS                                                   Title: DEPUTY SHERIFF




                                                                                                    No: 1150001


KC
                                                                                                     1150001
                                                                                                             EXHIBIT
                                                                                                             EXHIBIT "A"
                                                                                                                     "A"
Case 6:20-cv-00257-RRS-CBW Document 1-2 Filed 02/27/20 Page 4 of 10 PageID #: 15

                                                      >                  LAFPWY$+%/^^ RH^
                                                                                                 LAFPC.CV.58744855
                                                                                                             cc_etwescott
      Ordered by Atty.: KENNY M. HABETZ, JR.



                                                      CITATION
       ELLIOT WASHINGTON                                    FIFTEENTH JUDICIAL DISTRICT COURT

       VS                                                   DOCKET NUMBER: C-202002S8 L

       PROGRESSIVE PALOVERDE INSURANCE                      PARISH OF LAFAYETTE, LOUISIANA
       CO


      STATE OF LOUISIANA

      TO:    PROGRESSIVE PALOVERDE INSURANCE COMPANY
             THROUGH ITS AGENT FOR SERVICE OF PROCESS,
                                                                              SERVICE COPY
             LOUISIANA SECRETARY OF STATE                                                                    *522555,
             8S85 ARCHIVES AVENUE
             BATON ROUGE, LA 70809                                                                           JAN 29 2020
             ft




                                                                  of the Parish of E BATON ROUGE
                                                                                                    •SSBBBSS
              You are hereby cited to comply with the demand contained in the petition, a certified copy of which
      accompanies this citation, (exclusive of exhibits). You should file an answer or other pleading to said petition
      in the office of the Clerk of the FIFTEENTH JUDICIAL DISTRICT COURT, in the Lafayette Parish
      Courthouse, LAFAYETTE, Louisiana, within fifteen (15) days after the service hereof. Alternatively, your
      failure to comply herewith will subject you to the penalty of entry of default judgment against you.
             Witness the Honorable Judges of said Court, this JANUARY 16, 2020.




                                                                   tiMrJjL&A J LU/AJiMf
                                                                        (7/       Deputy Clerk of Court
                                                                                    Lafayette Parish
      *Attached are the following documents:
      PETITION FOR DAMAGES, AND REQUEST FOR NOTICE



                                 SHERIFF'S RETURN

                                LAFAYETTE PARISH SHERIFF



       DATE SERVED:                               j 20.       TIME:

       SERVED:

       PERSONAL ( )

       DOMICILIARY ( JON

       UNABLE TO LOCATE             MOVED (       )        NO SUCH ADDRESS ( )

       OTHER REASON:

       "RECEIVED TOO LATE FOR SERVICE (       )
       SERVICE OF WITHIN PAPERS

       COSTS FEES                   MILEAGES                     TOTALS.

       DEPUTY




         I



                                                                                                                 EXHIBIT
                                                                                                                 EXHIBIT "A"
                                                                                                                         "A"
Case 6:20-cv-00257-RRS-CBW Document 1-2 Filed 02/27/20 Page 5 of 10 PageID #: 16
                                                                                        02859 58548512




                                                         INDEXED
                 mM it, nitk6                                                      New


           ELLIOT WASHINGTON                                    15™ JUDICIAL DISTRICT COURT

           VERSUS                                               DOCKET NUMBER: clOSPO SSffi
           PROGRESSIVE PALOVERDE INSURANCE
                                                                                                               L
           COMPANY                                              LAFAYETTE PARISH, LOUISIANA


                                            PETITION FOR DAMAGES



                  NOW COMES petitioner, ELLIOT WASHINGTON, a person of the full age of majority

           being domiciled and residing in Lafayette Parish, State ofLouisiana, who respectfully represents:

                                                           1.

                          Made defendant herein is:

                  A)      PROGRESSIVE PALOVERDE INSURANCE COMPANY, a foreign insurance
                          company authorized to do and doing business in the State ofLouisiana;

                                                           2.


                  Upon information and belief; at all times pertinent herein, PROGRESSIVE PALOVERDE

           INSURANCE COMPANY provided vehicle liability and uninsured/underinsured vehicle motorist

           insurance coverage to plaintiff, ELLIOT WASHINGTON, under the terms and conditions of

           policy number:   922534889, which was in foil force and effect on the date of the accident sued

           upon herein.        .

                                                           3.

                  Defendant, PROGRESSIVE PALOVERDE INSURANCE COMPANY, is indebted to

           your petitioner, jointly, severally and in solido, for injuries and other damages sustained by


           petitioner, in amounts to be found reasonable in the premises.

                                                           4.


                  On or about October 16, 2018 plaintiff, ELLIOT WASHINGTON was operating a 2018

           Chevrolet Silverado northbound on SH 349 in Midland, Texas. At approximately the same time,

           Kristi Williams was operating her 2005 Pontiac Aztec traveling behind plaintiffs vehicle


           northbound on SH 349 in Midland, Texas. Suddenly and without warning, Kristi Williams's 2005

           Pontiac Aztec struck the rear ofElliot Washington's vehicle. As a result offoe accident, ELLIOT

           WASHINTONG sustained severe personal injuries.




                                                                                                               EXHIBIT
                                                                                                               EXHIBIT "A"
                                                                                                                       "A"
Case 6:20-cv-00257-RRS-CBW Document 1-2 Filed 02/27/20 Page 6 of 10 PageID #: 17




                                                            5.


                  Petitioner, ELLIOT WASHINGTON, sustained disabling injuries, loss of income and/or

           income earning capacity, and other damages due to the reckless and careless negligence of Kristi


           Williams.

                                                            6.

                  Due to the fact that there was not enough insurance coverage in effect for the at fault driver

           on die date of the accident, petitioner has been unable to collect sufficient amounts to fully


           compensate him for his damages and losses.


                                                            7.

                  Petitioner, through undersigned counsel, has made formal tender demands to Defendant

           for a reasonable amount due pursuant to Louisiana Revised Statute 22:1892.


                                                            8.



                  Notwithstanding the information provided to Defendant, Defendant has refused to make


           an unconditional tender in an amount reasonably calculated to compensate petitioner for his

           damages and losses.



                                                            9.



                  Defendant has failed to make a tender for the reasonable amount due pursuant to Louisiana

          Revised Statute 22:1892 and has acted in a manner which is arbitrary, capricious, and without

          probable cause, and therefore, is subject to a penalty, in addition to the amount of loss, of fifty


          (50%) percent damages on the amount found to be due from Defendant to your petitioner, as well

          as reasonable attorney fees and costs.                                            '


                                                           10.


                  Petitioner, ELLIOT WASHINGTON, alleges the following general and specific damages

          she is entitled to recover in amounts calculated to adequately compensate him for his injuries and


          other damages sustained:                 .

                  A)     past, present, and future medical expenses;

                  B)     past, present and future physical pain and suffering and loss of function;




                                                                                                                   EXHIBIT
                                                                                                                   EXHIBIT "A"
                                                                                                                           "A"
Case 6:20-cv-00257-RRS-CBW Document 1-2 Filed 02/27/20 Page 7 of 10 PageID #: 18




                  C)        past, present and future mental anguish and emotional distress;

                  D)        past, present and future lost wages and loss of income earning capacity;


                  E)        loss of enjoyment of life;


                  F)        penalties;


                  G)        attorney's fees.

                  WHEREFORE, petitioner, ELLIOT WASHINGTON, prays for service and citation upon


           defendant, to appear and answer same, and after all legal delays are had, that there be judgment

           herein in plaintiffs favor and against defendant, PROGRESSIVE PALOVERDE INSURANCE

           COMPANY, jointly, severally and in solido, in full and true sums calculated to compensate your


           petitioner for the damages complained of herein, with judicial interest from date of judicial

           demand, until paid, for attorney's fees where applicable, for all costs in these proceedings, and for

           all general and equitable relief

                  AND FOR ALL GENERAL AND EQUITABLE RELIEF, ETC.                               •




                                                                 Respectfully submitted:

                                                                 BRANDT/& SHERMAN, LX.P.



                                                                 By:
                                                                        %E5ny™UHabetz, Jk{             0
                                                                        (Attorney^br Plaintiff)
                                                                        111          Stri
                                                                        Lafayette, LA 70503
                                                                        Phone: 337-800-4000
                                                                        Fax: 337-261-9777




          PLEASE SERVE THE FOLLOWING:


          PROGRESSIVE PALOVERDE INSURANCE COMPANY
          through its agent for service of process,
          Louisiana Secretary Of State
          8585 Archives Avenue
          Baton Ronge, LA 70809




                                                                           FILED THIS Id
                       A TRUE COPY ATTEST                                  DAY OF        Jk            .20,212
                   Lafayette, LA
                                                                                   (kOjudl Jt Iu^lobH
                                                  tan                              1 Deputy Clerkof Court
                        '    DY. CLERK OF COURT
                                                                                                                   EXHIBIT
                                                                                                                   EXHIBIT "A"
                                                                                                                           "A"
Case 6:20-cv-00257-RRS-CBW Document 1-2 Filed 02/27/20 Page 8 of 10 PageID #: 19

                                               *
                                                                                                   |s540553




          ELLIOT WASHINGTON                                      IS™ JUDICIAL DISTRICT COURT

          VERSUS                                                DOCKET NUMBER:

          PROGRESSIVE PALOVERDE INSURANCE
          COMPANY                                               LAFAYETTE PARISH, LOUISIANA


                                              REQUEST FOR NOTICE

          TO:    The Honorable Louis Peiret
                 LAFAYETTE PARISH CLERK OF COURT
                 P. O. Box 2009
                 Lafayette LA 70502-2009



                 PLEASE TAKE NOTICE that petitioner, ELLIOT WASHINGTON, does hereby request

          written notice of the date of trial of the above matter, as well as notice of hearings, whether on the

          merits or otherwise, orders, judgments and interlocutory decrees and any and all formal steps taken

          by the parties herein, the judge, or any member of the court, as provided by LSA C.C.P. articles

          1572, 1913, and 1914.


                                                         Respectfully submitted,


                                                         BRANDT & SHE]                 L.L.P.



                                                   BY:
                                                         KENNY M.H&BETZ, m>M32488)
                                                         mMergpty'Street
                                                         LaSayetteJLA 70503
                                                         Telephone:     (337) 800-4000
                                                         Facsimile:     (337)261-9777
                                                         (Attorney for Plaintiff)




                     A TRUE COPY ATTEST                                   FILED THIS
                                                                                            iU
                  Lafayette, LA.                                          DAY OF

                             toJuW-                                                             y] 1
                       C7DY. CLERK OF COURT                                        s Deputy Clerk of Court
                                                                                                                   EXHIBIT
                                                                                                                   EXHIBIT "A"
                                                                                                                           "A"
Case 6:20-cv-00257-RRS-CBW Document 1-2 Filed 02/27/20 Page 9 of 10 PageID #: 20



                                                                                                9023239091234823
                                                                                                     58809864




                              1STH JUDICIAL DISTRICT COURT FOR THE PARISH OF LAFAYETTE

                                                         STATE OF LOUISIANA

                                                                                                        DIVISION "L"
                 NO. 20200258

                                                        ELLIOT WASHINGTON

                                                                VERSUS                                              s £
                                                                                                                    K    rno
                                                                                                                    -n
                                      PROGRESSIVE PALOVERDE INSURANCE COMPANY

                                                                                                                    ro        !o
                                                                                                                               n
                                                                                                                              O
            FILED:
                                                                                             DEPUTY CLERK           =*    22
                                                                                                                    V?   . 25
                                                                                                                    cn

                                                                                                                    ^ !>
                                                    MOTION FOR EXTENSION OF TIME

                                                                                                       Court to
                              Defendant, Progressive Paloverde Insurance Company, moves this Honorable

                                                                                      Plaintiffs Petition
            extend an additional thirty (30) days within which Defendants must answer

                                                                                            information and
            for Damages, on the grounds that additional time is necessary to obtain further

            to complete necessary investigation preparatory to answering.                    No previous extensions of time

                                                                                        Court.
            have been obtained from the adverse party in this action or granted by this

                                                                  Respectfully submitted,




                                                                  Cj          IAN A. GARBETT, SRJ2S293)
                                                                  RfefelN D. CASSEDY (36408)/1
                                                                  STRAUSS MASSEY DINNE&PLLC
                                                                  935 Gravier Street, Suite 1450
                                                                  New Orleans, Louisiana 701 12
                                                                  Telephone: (504) 380-0290
          FILED THIS                                              Facsimile: (504) 332-8434
          DAY .OF              feb             20                 sdinneen@smd-law.com
                                                                  rcassedv@smd-law.com

                       Deputy Clerk of Court
                                                                  Attorney for Defendants,          Progressive Paloverde
                                                                  Insurance Company




                                                             A TRUE COPY ATTEST
                                                           Lafayette, LA. ,


                                                                       DY. CLttfK OF COURT
                                                                                                                         EXHIBIT
                                                                                                                         EXHIBIT "A"
            (SOI 162 1 5. U
                                                                                                                                 "A"
Case 6:20-cv-00257-RRS-CBW Document 1-2 Filed 02/27/20 Page 10 of 10 PageID #: 21




                              15TH JUDICIAL DISTRICT COURT FOR THE PARISH OF LAFAYETTE

                                                           STATE OF LOUISIANA

                                                                                                      DIVISION ML"
                    NO. 20200258

                                                           ELLIOT WASHINGTON

                                                                 VERSUS


                                          PROGRESSIVE PALOVERDE INSURANCE COMPANY



               FILED:
                                                                                      DEPUTY CLERK




                                                                 ORDER


                              Considering the above and foregoing motion of Defendant, Progressive Paloverde

               Insurance Company, requesting an additional thirty (30) days within which Defendants must

               answer Plaintiffs Petition for Damages, it is ordered, adjudged and decreed that such extension

               of time be granted.

                              Lafayette, Louisiana, this       day of                          _, 2020.




                                                                        i
                                                                 HONORABLE MAlULiW L. CALilLL
                                                                 DISTRICT JUDGE
                                                                    Tnoraas R. Dupiantier


                                                                                    STATE OF LOUISIANA PARISH Of LAFAYETTE
                                                                                       I hereby certify that a certified copy of this
                                                                                   l&tiftvorder has been mailed,               on ail
                                                                                   parties this /Vday of f&L                   9e>
                                                                                                L
                                                                                                   luty clerk of Court


                                                                                 Ccl $akk O. GuJfeJLy
                                                                                  ICe/viy         TJh

               13
      FILED THIS
               p-' Y '
      DAY,   USE                     20




                                                                 A TRUE C

                                                                             j                j
               (SOII62IJ.I)
                                                                        DY. cTMK OF COURT         ^
                                                                                                                            EXHIBIT
                                                                                                                            EXHIBIT "A"
                                                                                                                                    "A"
